Earl Warren: Number 62, Jacob Senko versus La Crosse Dredging Corporation. Mr. Moran.
George J. Moran: May it please the Court. This suit was brought pursuant to Title 46, Section 68 -- 688 of the United States Code annotated which provided or provides that any seaman who shall suffer personal injuries in the course of his employment shall have a remedy therefore if there's negligence on his employer or his fellow servants and all of the rights that railroad employees have shall extend to the seaman. Now, Jacob Senko files suit in the City Court of Granite City, Illinois alleging that the defendant was the owner and the operator of a dredge called the James Wilkinson and that he was a member of the crew and a deckhand on that dredge. He further alleged that the dredge was plying on navigable waters of the United States on the 5th day of November in the year 1951 and that was he was injured through the negligence of the defendant. The case was tried on res ipsa loquitur theory and trial was had and the jury rendered the verdict in the City Court in the amount of $30,000 which was reduced by remittitur to $20,000 and then judgement was entered by the Court on the verdict of the jury. Now, after that judgement was entered, the case was appealed to the appellate court for the Fourth District on several grounds but mainly the fact that Senko being a land lover could not be a member of the crew of a vessel and therefore as a matter of law, the jury had no right to bring in a verdict in his favor, and the appellate court reversed the judgement outright on the ground that the facts being undisputed that there was only one conclusion to draw from the facts and that was that Senko could not recover because he didn't bring himself within the definition of a member of a crew of a vessel operating on navigable waters. Now, the James Wilkinson operated with a crew of four.
Earl Warren: Was that finding because he wasn't a member of the crew or because it was in navigable waters or both?
George J. Moran: I am not able to determine whether the finding was based upon facts particularly that he was not a member of the crew nor the fact that it was in navigable waters or that the ship was in navigation. I mean the appellate court went in and I was going to get that, I can explain it now, Your Honor, if you want that I --
Earl Warren: No, take your time.
George J. Moran: All right.
Earl Warren: Do it your own way.
George J. Moran: The -- the vessel operated with a crew of four. There was an engineer who operated the dredge -- who took care of the machinery on the dredge, there was an operator who operated the levers that ran the spuds and the -- and the anchors which moved the dredge above. And then there was an oiler who oiled the machinery and then there was Senko, the petitioner in this case. Now, all of the work that was done on the dredge and the evidence clearly shows that, which was not connected with the machinery, was done by Senko.
William J. Brennan, Jr.: Incidentally, is that the kind of crew, a standard set of -- type of crew for the dredge in this character?
George J. Moran: Well, I believe that's true, Your Honor. I mean the -- generally the -- I imagine some dredges might have a larger crew, they all carry what we call -- what the respondent calls a laborer and we call a deckhand. Now, all the elements necessary to determine whether his status was submitted to the jury by instructions tendered by the defendant. The defendant tendered an instruction on -- and a definition of navigable water. The -- and that was given by the trial court. The trial court also gave a -- gave a definition of -- of a member of a crew and told the jury that he had to be a member of a crew of a vessel operating on navigable waters in order for -- in order to recover. So, this case, after it was reversed, we filed a petition for leave to appeal with the Illinois Supreme Court, the petition for leave to appeal was denied and thereafter, we filed a petition for writ of certiorari with this Court and the certiorari was granted on May the 28th, 1956. Now, the evidence in this case showed that for about year prior to the time of this incident that Senko was attached to the dredge, James Wilkinson, exclusively that he was a deckhand and they termed him so as a deckhand, that is his witnesses did, some of the witnesses and that the only time that he went ashore was on duties for the ship. In other words, he had certain duties on the ship but sometimes when they were dredge -- when they had this dredging operation, he would have to go to a shore to deliver lanterns or to get supplies or do those sort of things. And in addition to that, he operated the small motor, the rowboat back and forth to the shore. And while he was doing that, he had to wear to a lifejacket, that was government regulations. He's filled the water cooler under -- on there and he took on the supplies, took off the supplies and he cleaned up the dredge. He kept the dredge shipshape and he also -- there's some testimony in there about him splicing rope. And two witnesses who are in the record testified clearly that his duties were confined to the dredge and that's all the work that he did was on the dredge except when he was going off the dredge on dredge business. Now, the James Wilkinson had been dredging in the canal south of Block 27 for about a year prior to the accident, in a place called Gabaret Chute or Gabaret Slough.
Harold Burton: He hadn't moved away for a year?
George J. Moran: Yes, he was operating right in that particular area. It was a place of about a mile from the south mouth of that canal up there and this -- it was a part of an army engineer plan to make the Mississippi river more navigable as a whole.
Harold Burton: And the barge would move a little from time to time but stay the same area for a year?
George J. Moran: Well, it could -- the -- the water was 300 feet wide at that space and from the south edge of the lock down to the mouth of the -- of the channel was a mile and it was dredging out, making deeper this channel so that the -- that this area could be made more navigable. The idea was that the army engineers wanted to avoid the Chain of Rocks Bridge of the Mississippi River which at certain times of the year became low and the vessels couldn't navigate up and down the river because of that. Now, Senko at the time he testified, testified that as among his duties were taking soundings and when he took these soundings, he took soundings prior to November of 1951 and that the depth of the water when he took the soundings were from between 18 to 22 to 24 feet or right around there. Another witness, William Trojan testified that at the time this happened and prior thereto he was assistant lock master and that he took soundings in August prior to the time of this happening and that from the south mouth of the canal all the way up the south gate of this lock that was almost completed, that the depth, the minimum depth was 10 feet and he also said that the water was deeper in November than it was in August. So -- and there was some testimony that prior to 1951, from 1946 to 1951 that boats moved in and out of this canal up to where the dredge was and in and out of the south mouth of this canal, government boats, the supply boats, they move the concrete plant in and out of there. They had built a supply dock in there in 1946 and ships and supplies in and out and that the locks, although not open to the public at that time, the locks that were being built in this Gabaret Chute or Gabaret Slough had been operated prior to November with temporary controls for a period of a week and on -- on different occasions and that they operated these when they brought some bulkheads in, they were 200 feet long with tenders to do that. And that the Wilkinson itself was floated through the south mouth of this canal when it first started this dredging operation at the south mouth of Gabaret Chute, we might say, what they were dredging out. It was floated through a dredge tender. Now, prior to the time that the army engineers ever came in here in 1946 --
Stanley Reed: I did hear some word there, floated through with some kind of timber?
George J. Moran: Dredge tender.
Stanley Reed: Oh, tender.
George J. Moran: A dredge tender, yes, sir. And prior to 1946, this slough had been used by public for years and years and years. The slough was about four or five feet long and then practically parallel with the Mississippi River and the -- it -- it entered in -- in came into the -- left the Mississippi River at one point and joined it again at another point, it ran generally north and south. And there was evidence in the record that one -- one witness, Saunders, testified that when he was a boy, 25 years ago or so, that he used to use this particular slough or chute as a shortcut in returning to home from Saint Louis. There's also testimony that there was a ferry operated across there from the mainland over to the -- over to the Gabaret Island and that they hauled horses and mules and things like that. And also that folks went across back and forth across this slough. In fact, as I pointed out in my reply brief, this particular slough was made the subject of litigation over 20 years ago where a couple of horses or mules fell in there and the Court at that time, all it wanted was the navigability was involved, pointed out that the record showed that it was 300 feet wide at that time and 20 feet deep in places. And another thing I think we should remember particularly in this case, we're talking about the navigability. This record is replete with evidence that as the slough rose, so with the Mississippi and vice versa. That the water in the Mississippi and the water in the Gabaret Slough were interchangeable and that when water in the Mississippi -- when the Mississippi was low, the slough would be row -- low or when the Mississippi was high, the slough would be high. Now, the dredge was a 136 feet long, 36 feet wide, carried its own power equipment and it operated by the use of two spuds and anchors. And it was on these set of facts and it's out of this evidence before them that the appellate court for the Fourth District reversed the jury's finding of fact and found that the plaintiff was not under the Jones Act. The Court said, "This Court therefore holds as a general proposition, an employee whose principal duty is to load supplies on a vessel at anchor and to perform incidental tasks of a common laborer character and who is not primarily at work to aid in navigation cannot maintain an action under the Jones Act." The Court again says further as to this particular case, it being undisputed that plaintiff lived and boarded ashore, worked the hours of a laborer, only was -- was paid only by the hour, had the primary duty of loading supplies and material on and of -- and of performing various other common labor task and who is not employed in moving the vessel from place to place and was not aboard except when the vessel was anchored that he cannot maintain an action under the Jones Act. Further, that the provision of law making the Compensation Act the exclusively remedy of employees on vessels other than masters and members of the crew, cannot be evaded by asserting that a jury's notion of what law should be applied nullifies that provision where there is no substantial dispute as to the facts. The reasoning used by the appellate court therefore makes it clear that what was behind this decision was a basic disagreement with the law that a dredge when dredging is in navigation and under maritime law. For example, the Court said that the dredge had to use arms or poles or spuds to make its position more secure as the primary anchorage and it used anchorage there in a term of a ship being anchored of any other type of ship and but not in -- in terms of when its anchored that the dredge is actually doing its work. They also referred to the petitioner as being a person who is only aboard when the ship is anchored. Now, under this reasoning, no dredge when doing its job could be engaged in navigation and no person aboard a dredge, such as this appellate court describes, could be a seaman because under this reasoning, the dredge being in -- in anchor could not be in navigation. As we contended when we filed our petition to leave -- for relief to appeal with the Supreme Court of Illinois that this case flew into the faces of the federal law on this subject and the federal cases.
Speaker: Isn't the test under the Jones Act not whether he's a seaman but whether he's a member of the crew?
George J. Moran: Yes, Your Honor, that is true. That is the -- and that --
Speaker: Maybe a seaman and subject to the Longshoreman's Act but not a member of the crew subject to the Jones Act, isn't that right?
George J. Moran: That's true for those temporary employees, he can be -- who -- who load and unload vessels and the test is whether he's a seaman or a member of the crew and -- and that test, if there's any evidence upon which a jury can base its verdict, is a question of fact for the jury as I understand the law.
Speaker: And this Court said that be a member of a crew, you have to be the kind of a crewmember that aides the navigation of a vessel?
George J. Moran: Yes, but they've also said that a dredge boat when operating and performing its function of dredging is navigating. In other words, a dredge was designed to operate with two anchors and two spuds. The spuds are large, about 55 foot metal round objects which go down under the bed of the stream where they're navigating and the two anchors go on to the starboard and one to the port out and with these two anchors they put -- they put pressure on one anchor and one spot and they maneuver the dredge all over the stream wherever they may be dredging and in -- and -- and do that and they perform the very function for which the dredge was operated or was designed. Now, in the event that we say that that is not navigation, then we must say that when a dredge is performing the work for which the vessel was designed, it is not in navigation and as a far as work and as -- as far as the law is concerned, it wouldn't be a vessel such as it's contemplated to be in navigation under the -- under the maritime law.
Speaker: Isn't the real thing that was going on here, not that they were on navigable waters but that they were trying to make them navigable cuts so that people could use it, boats could use it.
George J. Moran: No, Your Honor, I don't believe that's true. That -- we -- we say this that if the -- if the water was available for navigation and susceptible to navigation in the future, it could have made navigable by reasonable expense and effort that it would still be navigable. But we maintain that for a number of years prior to this that boats went in and out of there and when those boats went in and out of there, the first one, when the dredge tender floated through there that that became navigable as a matter of fact and according to even their own definition in their brief, the Daniel Ball case, if a -- if a stream water is navigable, in fact it is navigable in law. In the Appalachian Power case, it extends the -- the definition of navigability to say that reasonable effort can be expended, then a stream is a navigable.In addition to that, we say that this water had become navigable by usage in the past and that there was and incidentally, Your Honor, this also, in our opinion, is a question of fact to the jury. But it had been -- yet it's been -- had become navigable in the past by long usage and by this very reason, things have went back and forth, but this man using and people using it go back upstream. It's historically a navigable stream, it's a tributary -- tributary to the Mississippi River which had been used in the past.And once being navigable, once it is navigable, it's presumed to be navigable in the future -- long -- as I understand the law, long continued disuse of the stream would not make it become unnavigable. So, we say that under the cases, Gianfala case and the cases cited therein and under the South Chicago Coal & Dock case which the appellate court used to reverse this case, that this case was a question of fact for the jury that the navigability was a question of fact for the jury, that the question whether the ship was navigating was a question of fact to jury, that the question whether the man was a member or crew was a question of fact to the jury. And if there was an evidentiary basis for this judgement, it should stand. We feel that the evidence in this case was so strong that there was hardly an evidentiary basis for not holding him a member of a crew.
Earl Warren: Mr. Bradley.
Stuart B. Bradley: May it please the Court. This matter comes from the country of Mark Twain whose life on the Mississippi, you all know, wherein it is described the arduous training, the esprit de corps and the small select company of personnel that make up the member of a crew of a vessel and that is true, the principle of what is a member of a crew applies on the Mississippi River, the same as it would on any vessel applying in the Atlantic Ocean or anywhere else. There is a group, a company of men under the command of a master that worked together that have this as esprit de corps and who are subject to the orders of -- at anytime of day or night in order to operate and navigate the vessel. The principles as to whether or not the Jones Act is applicable to a workman are decided by the cases and contained three essential elements. Those are that the vessel be in navigation, that the worker, his duties will be are -- to be primarily in the aid of navigation and that the man must have a permanent connection with the vessel. Those principles are recited in the South Chicago Coal & Dock Company versus Bassett and in all of the other cases. I do not believe there's any dispute as a matter of law that those are the principles which apply to determine whether or not a man is a seaman and member of the crew of a vessel.
William J. Brennan, Jr.: Was there any question here that -- whether the dredge was a vessel?
Stuart B. Bradley: Under the definition of vessel contained in federal statutes, a dredge is a vessel but it was not in navigation. And in this case, the -- not only was this man not a seaman, a member of the crew, but it was not on navigable waters. That is our position and that was the decision of the appellate court in reversing the decision of the lower court and finding as a matter and ultimate conclusion which was correct as we say that those were matters of law or ultimate conclusions to be determined by the -- by the Court rather than by being conclusive as a matter decided by the jury. Now, with those --
Earl Warren: I understood Mr. Moran to say that it had been held that a -- that a dredge in these circumstances was in navigation. I understood you to say that it isn't, is there authority one way or the other?
Stuart B. Bradley: I -- there is no authority that says that the situations such as we have here is in navigation, no, sir, Your Honor.
Stanley Reed: What about the Gianfala case?
Stuart B. Bradley: The Gianfala case is distinguishable from this case on several grounds. In the first place, in our case now before Your Honors, the injury occurred on land when this man was entering a building. The waters involved here are not navigable as I will point out when I get to the facts. In the Gianfala case, the accident occurred on the Gulf of Mexico where the men worked so many days on, so many days off, subject to call 12 hours a day. They were kept in a camp or site, more or less equivalent to the operation of crews of vessels as distinguished from the facts of our case which I will turn to in a minute. I think those are all -- some of the distinguishing features of the Gianfala case in which all of the five cases cited also were accidents on navigable waters whereas we have here before Your Honors an accident on land.
William J. Brennan, Jr.: Well, let's see --
Stuart B. Bradley: Is that --
William J. Brennan, Jr.: -- do I get then that even if it was proper to say that this dredge was in navigation, yet the fact that this injury occurred on land would bar a recovery, is that it?
Stuart B. Bradley: That is not the whole answer.
William J. Brennan, Jr.: Well, I suppose a finding that this dredge was in navigation was testified on the record, would you nevertheless claim that the petitioner was barred from recovery because the accident happened on land?
Stuart B. Bradley: If this man -- if this man were a seaman and his duties pertained to navigation, then if he happened to be injured on land, he would be entitled to recover under the doctrine of Great Lakes Dredge & Dock Company-O'Donnell case, where -- but in that case where the man was injured on, the Court pointed out carefully that if he was entitled to recover because he was a seaman and his duties pertained to navigation and he was temporarily on the shore handling a line, aiding the ship in docking or something of that type when he was injured, that's the distinction.
William J. Brennan, Jr.: Well, then is the -- in your view is the real -- is the controlling issue here whether the -- this dredge was in navigation?
Stuart B. Bradley: The control -- that is one. The most important issue here is whether this man was a seaman member of the crew.
William J. Brennan, Jr.: That's what I'm trying to get at. Then if the vessel was in navigation and he was doing something connected with that navigation, nevertheless, you have an argument that he would not be entitled to recover because he was not a seaman?
Stuart B. Bradley: That's correct, Your Honor.
William J. Brennan, Jr.: That the fact that he was doing something in navigation would not of itself make himself -- make him a seaman, is that it?
Stuart B. Bradley: That -- that is quite wrong.
Harold Burton: On the point as to wether the vessel is in navigation, do you distinguish in the Gianfala case and this case?
Stuart B. Bradley: Yes, Your Honor, I do. May I -- would I -- I would like to have you enlarged on that.
Harold Burton: I'd like to hear that.
Stuart B. Bradley: The waters with which we are concerned are a slough. One of the little backwaters along the Mississippi River which at high water, flood stage boats, small crafts such as rowboats can go through. At certain times as shown in the record in this case and there's no dispute whatever about the facts of the condition of this particular area, at certain times of the year wagons can drive across, there is a dike that has crossed it and has been in there for many years since one of the older man who testified in the case said in his recollection was somewhere around 1892. It is true that at certain points in this slough, water was at certain stages, 20 feet deep.But at other times, according to several witness, it would be so low that you could not go through with a rowboat. Now, the -- this particular slough was near a point known as Chain of Rocks on the Mississippi River where there were certain obstructions to navigation of the channel of the Mississippi River itself. So that the U.S. engineers undertook to build a new channel and to build a lot utilizing in part the course of this slough and the dredge and the first work that was done was to go in and build this -- build this lock. And when this lock was built in a different -- certain times when the water was high, there were barges that were able to go in there, shallow draft barges to bring equipment for the use in building that lock on several occasions. But the testimony in the record is that at certain -- there are many times in the year you couldn't get in at all and that was true even in November 5, 1951 at the time of this accident. So, that we -- it is our contention that this work which was being done by the dredge permanently, solidly affixed to the shore by spuds and also by cables attached to anchors and when say I say anchors, Your Honors, I do not mean anchors such as a vessel would use but something that's put up on the shore attached to a cable to hold this earth-moving equipment. Furthermore, the vessel --
Harold Burton: (Voice Overlap) permanently attached when they're moving it around?
Stuart B. Bradley: They could shifted around by the use of pulling on the cables or like -- or by the movement of the spuds. These four spuds that were driven solidly down into the -- to the ground, then they use a cutter head to cut away the dirt and send them -- pump it through a pipeline which ran from this dredge up over on to the bank.
Harold Burton: And you wouldn't call that navigation?
Stuart B. Bradley: We do not call that navigation, no, sir. That is a permanent structure fastened there, shifted around on these spuds and it has a pipeline going to the shore and that is solidly affixed and it's quite an operation to move that.
Earl Warren: If a waterway is navigable sometime -- sometime of the year and -- and is used for that purpose and another -- other times of the year, it is absolutely not navigable, as a matter of law does that deprive it of its navigable character?
Stuart B. Bradley: Not within the principle of the New River case. Not for the purpose of saying that the Federal Power Commission for instance would have control to prevent its being obstructed as it might be needed in the future for navigation purposes. But here, we have something different. We have the question of whether this man's duties pertain to navigation, whether he is a seaman member of the crew on navigable waters and while it might be that a -- a stream or a slough if it were the only channel going through a certain area and at certain times of the year you could go through it with rowboats, might be preserved for navigation purposes. We contend that that would not apply to this slough where you have the Mississippi River right along side navigable and our issue is whether this man's duties pertain to navigation, not whether the Federal Government has authority under the Commerce Clause to preserve this water way, such as was done in the Appalachian Power case, I believe. Now, the -- some of the facts I think need to be enlarged on a little more. The petitioner in this case, lived at Mt. Olive, Illinois which were some 40 miles from the worksite. He travelled to and from his place of work by automobile. He went home at night. He was paid a daily wage and overtime for any extra work in excess of eight hours in the day or more than 40 hours in a week. He was sent to this employer, the respondent, by the Laborers' Union which supplied men not only for the dredge but for all the rest of the work that was being done by this contractor. And we must bear in mind that the dredging part was only one phase of shaping the bank, use of tractors, hand tools and other things going on the bank. The Laborers' Union supplied these men, some either nine men to this particular job The union representative on the job, who was called a pusher, assigned one man to go and work, one laborer to go and work on the dredge, other men to do work in other places in the entire operation. So that you must regard this as being a large earth moving job where the duties were partly on land and partly on this dredge which was -- had dug its way in and actually did have to dig its way in and plow its way in to get to the place where it was working. Now --
Earl Warren: Mr. Bradley --
Stuart B. Bradley: -- that's why --
Earl Warren: -- while you're on that point may I ask, suppose this -- this work had been done, was being done on the shoreline of the Mississippi River itself and this man worked under the identical conditions that he -- he works under here. Would he be -- would he be subject to the Jones Act?
Stuart B. Bradley: No, Your Honor. We are --
Earl Warren: That's your position?
Stuart B. Bradley: Our position is that this man could not possibly be considered a member of a crew.One of the man -- laborers that worked one of three shifts who go home, who have a few incidental duties related to water, but so purely incidental that it doesn't make him into a man who aids in the navigation of a vessel. He had no skills whatever relating to navigation, had no training of any kind in that regard and the evidence is undisputed in this record as to what the duties of seaman in the Mississippi area are and there is quite a distinction and I would like to point those out. For example, the navigation on the Mississippi River consists of use of towboats and barges for the most part. The duties, as shown in the record, undisputed in this record of seaman as distinguished from the petitioner here include these things that he -- he must have knowledge of navigation lights and of navigation routes, how to handle ratchets, cables for the purpose of making up and breaking up the towboats of barges. He must know how to recognize buoys and lights and a great many other things. He also -- the man that worked on the towboats and on the vessels on these rivers belong to one or another of the maritime unions, for instance the officers to the master made some (Inaudible) and the -- the personnel or deckhands, the seaman belong to one of the other unions, principally in the National Maritime Union.
William J. Brennan, Jr.: Well, can any of the members of these four men crew qualify as seaman under that --
Stuart B. Bradley: Definitely not. Under the evidence in this case, this man cannot possibly qualify.
William J. Brennan, Jr.: I'm speaking only of him. Are the other three members of the crew --
Stuart B. Bradley: No, they would not either.
William J. Brennan, Jr.: So that your answer to the Chief Justice's question then is that when he put this dredge on the Mississippi instead of where it was, is that under no circumstances could any member of that crew of the dredge qualify in the Act as seaman?
Stuart B. Bradley: I've -- that is correct. I didn't --
Earl Warren: Then it's a character of the -- of the work and of the dredge itself and its relationship to the river that -- that makes those men ineligible.
Stuart B. Bradley: That is -- that is our position and that is borne out by the state -- by these cases which is that --
William J. Brennan, Jr.: Well, how is that consistent then with this being a vessel?
Stuart B. Bradley: Only in the fact that there happens to be a statute of certain purposes, at least says that any description of water perhaps can be a vessel. Now, there are definitions under the shipping acts, under the connection of the Maritime Administration which say that -- to give other definitions and one of them is that it must be engaged in -- in an actual navigation.
William J. Brennan, Jr.: Well, I thought you've said, when I asked you earlier, that there's no question that this dredge is a vessel for the purposes of the statute or did I misunderstand you?
Stuart B. Bradley: No, you did not, Your Honor, Mr. Justice --
William J. Brennan, Jr.: Well, what --
Stuart B. Bradley: -- Brennan, I said that within the definition in -- but it takes more than that in order for a man to come within the Jones Act (Voice Overlap) --
William J. Brennan, Jr.: Well, it may be but as I -- as I now understand you, there never could be an employee on one of these dredges, notwithstanding the fact that the Act makes a dredge a vessel who could qualify under the Act because none of them cannot make -- can never be a seaman.
Stuart B. Bradley: Not on this kind of a dredge in this kind of work --
William J. Brennan, Jr.: Well --
Stuart B. Bradley: -- but there are --
William J. Brennan, Jr.: It makes it rather futile for the Congress to have said this will be a vessel, doesn't it?
Stuart B. Bradley: I think so because after all what -- in determining whether a man is a seaman, it's the nature of his work that counts. That is that he actually be in navigation and although this dredge is within that federal or statutory definition, a vessel, it does not navigate and that is the distinction. Now, there are dredges which do navigate, there are dredges that can cross the North Atlantic and just like merchant vessels and are -- they have this compliment of officers and crew just as I described. I've -- we've -- I've seen them, they have been sent to dredge out channels in -- in the -- in connection to the war, but those are -- that's entirely different. Now, their -- the dredge describe in -- in one of the First Circuit cases cited by the petitioner here is such a dredge it may -- it made a trip from New York to Boston with regular crew. So that -- it is possible to have a dredge that will have personnel that can qualify a seaman but our position is that this man, in this kind of an operation, could not be, as a matter of law, a seaman subject to the Jones Act.
Hugo L. Black: Well, what is the line between a dredge that is engaged in navigation and one that is not? What line do you draw?
Stuart B. Bradley: The line --
Hugo L. Black: I'm not talking there about the man but the number of the crew or anything like that. I'm talking about the dredge.
Stuart B. Bradley: The dredge itself, they are built with a -- with a haul that's suitable for -- for navigating in storms or withstanding open sea work or -- but of course the principal distinction is the fact that if you have a ship's company, a crew of men that work steadily for a time and then may be off, you do have the elements of seamanship and navigation when this vessel is moving from one place to another.
Hugo L. Black: Would you have a vessel that -- a dredge towards -- between Alexander and Virginia and District of Columbia, a very short distant and very slowly stops that could set down, works and then moves for a few feet and does that day by day. You're contention is that would not be -- that it would not be engaged in navigation within the meaning of the Jones Act?
Stuart B. Bradley: I believe so and particularly if the man were, as Mr. Senko in this case, a laborer who lived at home, came to work, worked eight hour shifts and who were not -- we're not trained in navigating, it must have something to do with the actual operation and navigation of the ship.
Hugo L. Black: But suppose there -- suppose there are some who are trained moving that vessel that it actually -- that dredge that it actually moved during that -- in that short space between D.C. and Alexandria, Virginia. Maybe let's say a man works there all the time, day by day, week by week, month by month, just moving a little at a time and the men there do the moving either with -- by one force or another.
Stuart B. Bradley: I would say that that type of bridging operation is so different than the normal and legal concepts of navigation that they would not qualify on that basis.
Hugo L. Black: Well, that's what I'm --
Stuart B. Bradley: Either --
Hugo L. Black: -- trying to find out, what you --
Stuart B. Bradley: Yes, Your Honor. Either as a question of navigating or as a question of the duties which the man himself performs which is what the courts must look to. Now, we believe that it's very important for the question of interpretation of a statute such as the Jones Act to rest in the hands of the justices and judges of the Court that are learned in the law and that the application of this law should not be left as purely a question which can be decided by a jury because those questions of the extent of that law should be decided by the -- by the Court.
Speaker: Do you say -- pardon me.
Stuart B. Bradley: Go on.
Speaker: I'm just going to ask you, do you make -- do you say that it's not a question for the jury at all as to whether he comes -- whether a particular individual comes in down there, it's a matter of law for the Court?
Stuart B. Bradley: Whether the facts are as this creates undisputed, taking all the facts most favorable to the petitioner. All of these activities and examining them with care. This man could not possibly be a seaman. It comes then to an interpretation and application of this Act.
Speaker: That's simply saying that although the questions -- the jury question, there wasn't sufficient evidence to justify the jury review.
Stuart B. Bradley: That's right --
Speaker: Or that --
Stuart B. Bradley: -- but the Court --
Speaker: Or that there wasn't enough evidence to submit it to the jury, is that your --
Stuart B. Bradley: It should have directed a verdict.
Speaker: But you -- you don't go so far as to say that the question of status as a crew member is not a question for the jury at all but a question for the Court?
Stuart B. Bradley: I do say that the question of status is for the Court where the -- except this --
Speaker: Now, but you put in the qualification --
Stuart B. Bradley: -- if there were -- yes, I do.If there were a dispute as to whether or not this man -- whether everyone aboard the boat or not, some question of fact as to what he did. I think that of course would be left to the jury. Just as in the line of F. E. L. A. cases which we have cited in our brief, the question of the ultimate decision of the application of the law rests with this Court just as has been decided very recently in the -- the case of the Gileo case and Reed versus Pennsylvania Railroad Company, where those question of the application of the amended F. E. L. A. is decided by this Court. I think those same principles apply to -- to the Jones Act, the application of the Jones Act, Mr. Justice Harlan.
Felix Frankfurter: Mr. Bradley, I'm left in some doubt by -- over the answers you gave to the questions of the Court. What I -- I got the impression -- doubt miserroneously that you admitted, that you conceded that a vehicle may be a vessel under the statute -- under the federal statute but none of the operating members of that vessel would be members of a crew, did I understand you to say that?
Stuart B. Bradley: Because despite --
Felix Frankfurter: Did I understand you to say that?
Stuart B. Bradley: You did, Your Honor.
Felix Frankfurter: Now, what I want to know before you explain it, what makes -- and therefore the next thing that this particular vehicle, this particular bridge is a vessel under the statute. Now, what I want to know is under what statute, what makes this a vessel under what statute? What is the statute? Would you mind referring me to --
Stuart B. Bradley: Not at all. It is not part of the Jones Act by the way.
Felix Frankfurter: Pardon me?
Stuart B. Bradley: And I think it's quite immaterial to the conclusion that this man is --
Felix Frankfurter: I'm not -- I'm not drawing the conclusion, I just wanted to get clear in my mind.
Stuart B. Bradley: In -- in the very first volume, it's one United States Code annotated Section 3.
Felix Frankfurter: And you've got the words? What did it say? What --
Speaker: (Inaudible)
Stuart B. Bradley: The term vessel shall be understood to comprehend every description of vessel navigating on any sea or channel, lake or river.
Felix Frankfurter: Now, for what purpose -- to what situation is that definition applicable? I can well understand that a thing may be a vessel for one purpose and not for another. Now, to what does that definition apply? You say it doesn't apply to the Jones Act, is that right? So what does it apply?
Stuart B. Bradley: I say that whether -- whether it applies, I don't believe it applies myself. But whether it applies or not, this vessel, though it be defined as a vessel and we have to admit the dredge is a vessel under that definition, it is not --
Felix Frankfurter: Why --
Stuart B. Bradley: -- navigating.
Felix Frankfurter: Why is it a vessel under that --
Stuart B. Bradley: Purely because the statute said so.
Felix Frankfurter: Well, what does it say, is it something that navigates? Well, if it navigates then the people who -- who operate the navigation, why aren't they members of the crew? That's where I get trouble -- the trouble. I don't understand that it's something satisfied description of being an instrument that navigates, that those who navigate -- those who navigate it aren't navigating and therefore members of the crew. I still -- I still understand your position that that doesn't necessarily make them liable or beneficiaries under the Jones Act, but -- but I -- I'd like to have that cleared up if you can.
Stuart B. Bradley: The best explanation which I can give of that is that the cases dealing with the Jones Act say that it is not necessary -- it is not conclusive that a man be aboard a vessel but that the vessel must be in navigation and that the man's duties must pertain to the navigation and management of the vessel. That is the distinction. Now --
Felix Frankfurter: I understand that a man meaning be aboard in order to become a member of a crew, but what I take from you unless you clarify me more than you have is how a thing can be a navigating thing without the people who bring about the navigation, being members of a crew. I don't understand that.
Stuart B. Bradley: You're quite right. But this dredge does not navigate.
Felix Frankfurter: Well, then it isn't a vessel within that definition.
Stuart B. Bradley: Well, that may be but there is that --
Felix Frankfurter: (Voice Overlap) all mixed up, how a thing can be a navigating thing and not as though (Voice Overlap) --
Stuart B. Bradley: No, it --
Felix Frankfurter: -- navigating.
Stuart B. Bradley: This is not navigating, this vessel --
Felix Frankfurter: Then it isn't -- then it doesn't come within the definition.
Stuart B. Bradley: That may be so. I did have to cite the statute though as it was read --
Felix Frankfurter: Well --
Stuart B. Bradley: -- and I was asked that whether there was anything in the federal law which defined vessel. But that is not part of (Voice Overlap) --
Felix Frankfurter: But can you tell me what a vessel is? Can you tell me what the characteristics?
Stuart B. Bradley: Any description of water --
Felix Frankfurter: In order to constitute a vessel, isn't that right? Just merely give the characteristics of what constitutes a vessel.
Stuart B. Bradley: Yes.
Felix Frankfurter: It doesn't follow therefrom that this thing was a vessel.
Stuart B. Bradley: That's correct. That is right.
Stanley Reed: Why -- why does the -- why do you use the word "member of the crew" or the phrase?
Stuart B. Bradley: Oh, I didn't get that, Your Honor.
Stanley Reed: Why -- why do you use the phrase "a member of the crew?"
Stuart B. Bradley: Because the decisions dealing with the Jones Act say that the man must not only be a seaman but thus must be a member of a crew and that comes about from the history which grew out of the Longshoreman and Harbor Workers' Compensation Act. At one time, the --
Stanley Reed: But all -- all that is required by the statute, the Jones Act is that he be a seaman?
Stuart B. Bradley: And -- oh, no. Else, also a member of the crew, both are required.
Stanley Reed: Both are required.
Stuart B. Bradley: Both are required. The old Haverty case decided that longshoreman were seaman. That is -- that was long before the Longshoreman Act was adopted and then after the Longshoreman Act provided workman's compensation for the class of workers such as the petitioner here who work partly on land and partly on shore and may discharge cargo or were ships carpenters or ships keepers and so on, all that class of miscellaneous workers who are not crew members were provided with a federal compensation, then the decisions of -- established of this court -- have established that that takes out of the classes --
Stanley Reed: But that -- doesn't that come in the Longshoreman's Act, the member of the crew rather than in the Jones Act?
Stuart B. Bradley: That's right. But it does cut out formally --
Stanley Reed: Well, that's -- the -- the Longshoreman's Act cuts out.
Stuart B. Bradley: That's right.
Stanley Reed: The members of the crew.
Stuart B. Bradley: That's -- that's correct.
Stanley Reed: But the Jones Act only -- only just to a seaman the right.
Stuart B. Bradley: No, also -- this cases like the Swanson versus Marra Bros.say that the effect of the Longshoreman Act is that in order for the Jones Act to apply, the man must be both a member of a seaman and a member of the crew that is --
Stanley Reed: Does it have something to do with the off navigation?
Stuart B. Bradley: That -- that is quite so. We have cited --
Stanley Reed: Well, then -- then a member of the -- a person who goes across of the Queen Mary and acts as a waiter wouldn't have anything to do with it?
Stuart B. Bradley: Oh, yes, he would, Your Honor. Where -- they are a part of that whole ship's company and are subject to those same regulations and the discipline of the ship and they are part of a crew even though he might only be a cook. But here, in our case before this Court, this man had worked -- for instance he'd worked as a minor, he worked as a laborer in construction industry --
Stanley Reed: He has nothing to do --
Stuart B. Bradley: He had nothing to do with a ship's company.
Stanley Reed: (Voice Overlap) to do with navigation?
Stuart B. Bradley: And nothing whatever to do with navigation and he never had anything to do with navigation.
Stanley Reed: Well, neither -- neither would a waiter?
Stuart B. Bradley: A waiter on a merchant ship, on a vessel, it's in navigation, I would agree should be subject to the Jones Act.
Stanley Reed: Should be?
Stuart B. Bradley: Yes. Oh, yes, Your Honor, because he is --
Stanley Reed: Because he's a seaman?
Stuart B. Bradley: Well, yes, because he is part of that ship's company and that whole operating mechanism, but this laboring -- labor operations such as we have now before the Court, that is quite different from a merchant vessel.
Hugo L. Black: Have you --
Stanley Reed: (Voice Overlap) here in the Gianfala case that a man who did nothing as I recall it except to work on drilling for oil.
Stuart B. Bradley: He was --
Stanley Reed: Was held to be, able to sue under the Jones Act.
Stuart B. Bradley: In the Gianfala case, there were a good many distinctions --
Stanley Reed: Well --
Stuart B. Bradley: -- he was hurt on land --
Stanley Reed: -- you've already distinguished it for us.
Stuart B. Bradley: I believe in part, yes. There are some others, but I see my time is up.
Earl Warren: Well, Justice Black --
Hugo L. Black: (Voice Overlap) --
Earl Warren: -- I think he has a question he wanted to --
Hugo L. Black: Would you refer me in your brief to the case as you have cited which called that a dredge is not a vessel?
Stuart B. Bradley: That a dredge is not?
Hugo L. Black: A dredge is not a vessel.
Stuart B. Bradley: No, I did not say --
Hugo L. Black: Well, have you -- has any case ever held that a dredge is not a vessel?
Stuart B. Bradley: Not that I know off, no.
Hugo L. Black: Has any case ever held that a dredge merely because it was a dredge is not a vessel within the meaning of the Jones Act?
Stuart B. Bradley: Yes.
Hugo L. Black: What case is that?
Stuart B. Bradley: Well, there are -- there are many cases that -- through the (Voice Overlap) --
Hugo L. Black: I'm not talking now about the other things you mentioned. I'm talking about on the basis that it's not a vessel. I'm asking you because I had supposed that -- settle without any diversity of opinion at all that a dredge is a vessel, like other vessels on the ocean, on the water, wherever they are and if you look to other things to see whether or not a man working on it is covered by the Jones Act.
Stuart B. Bradley: Now, you have to look to see whether this vessel, it is, is in navigation and is crewed and if the personnel have these duties that relate to navigation, there -- therein lies the test.